DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (PN 9,349,969).
Kwon et al. discloses, as shown in Figures, an electronic display (500A) comprising:
	a rigid substrate (550A) comprising a first surface, a second surface opposite the first surface, and a side surface coupled between the first surface and the second surface;
	a flexible OLED layer (110 or 510 is part of the OLED display 100 or 500A) comprising a first body segment (region P1 where 120 or 520 is formed) extending over the first surface of the rigid substrate to form a display front surface of the electronic display device (120,520), a second body segment extending over the second surface of the rigid substrate to form a back surface of the electronic display device, and a bent segment (region BP or PA) coupled between the first body segment and the second body segment, wherein the bent segment is bent from the first surface to the second surface at an end of the rigid substrate; and

	wherein the end of the rigid substrate where the bent segment of the flexible OLED layer is located forms a rounded shape to reduce stress concentration on the flexible OLED layer.

Regarding claims 2 and 10, Kwon et al. discloses the rigid substrate is made of at least one of glass, metal, ceramic, plastic, and resin [Col. 5, lines 62-64].

Regarding claims 3 and 11, Kwon et al. discloses the rounded shape is in the form of a convex rounded surface formed by the side surface [Figures 2-6].

Regarding claims 4 and 12, Kwon et al. discloses the convex rounded surface formed by the side surface is symmetrically arranged with respect to an intermediate plane between the first surface and the second surface.

Regarding claims 5 and 13, Kwon et al. discloses the convex rounded surface has a radius of curvature equal to or larger than half of the thickness of the rigid substrate [Figures 2-6].

Regarding claim 8, Kwon et al. discloses the functional component comprises a driving chip [Col. 6, lines 9-10].

.

Claim(s) 1, 3-5, 8-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0352834).
Kim et al. discloses, as shown in Figures, an electronic display (500A) comprising:
	a rigid substrate (2000) comprising a first surface, a second surface opposite the first surface, and a side surface coupled between the first surface and the second surface;
	a flexible OLED layer (100 which is part of the OLED display 10) comprising a first body segment (top surface region of 2000) extending over the first surface of the rigid substrate to form a display front surface of the electronic display device (10), a second body segment (bottom surface region of 2000) extending over the second surface of the rigid substrate to form a back surface of the electronic display device, and a bent segment (side surface region of 2000) coupled between the first body segment and the second body segment, wherein the bent segment is bent from the first surface to the second surface at an end of the rigid substrate; and
	a functional component (700) coupled to the second body segment of the flexible OLED layer to implement a display function of the electronic display device, wherein the functional component is hidden on the back surface of the electronic display device (10);


Regarding claims 3 and 11, Kim et al. discloses the rounded shape is in the form of a convex rounded surface formed by the side surface [Figure 8].

Regarding claims 4 and 12, Kim et al. discloses the convex rounded surface formed by the side surface is symmetrically arranged with respect to an intermediate plane between the first surface and the second surface.

Regarding claims 5 and 13, Kim et al. discloses the convex rounded surface has a radius of curvature equal to or larger than half of the thickness of the rigid substrate [Figure 8].

Regarding claim 8, Kwon et al. discloses the functional component comprises a driving chip [Col. 6, lines 9-10].

Regarding claim 9, Kim et al. discloses, as shown in Figures, a rigid substrate (2000) for electronic display device (10), the rigid substrate comprising a first surface (upper surface of 2000), a second surface (bottom surface of 2000) opposite the first surface, and a side surface (side surface 2000 has a rounded shape) coupled between the first surface and the second surface, wherein an end of the rigid substrate forms a rounded shape to reduce stress concentration on a flexible OLED layer (100 which is part of the OLED display 10) of the electronic display device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (PN 9,349,969) in view of Choi et al. (US 2017/0263888).
Regarding claim 6 and 14, Kwon et al. discloses the claim invention including the device as explained in the above rejection.  Kwon et al. does not disclose the rounded shape is in the form of a rounded corner formed at a transition area between the side surface and at least one of the first surface and the second surface.  However, Choi et al. disclose a rigid substrate (700) having a rounded shape is in the form of a rounded corner formed at a transition area between the side surface and at least one of the first surface and the second surface.  Note Figure 17 of Choi et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the side surface of Kwon et al. having a rounded corner formed at a transition area between the side surface and at least one of the first surface and the second surface, such as taught by Choi et al. in order to prevent or to reduce the deformation at the bent portion.   Further, it is well settled that, the change in shape of the rounded corner was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the corner was significant. In re Dailey, 357 F.2d 669, 149 USPTO 47 (CCPA 1996).

.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834) in view of Kwon et al. (PN 9,349,969).
Kim et al. discloses the claim invention including the device as explained in the above rejection.  Kwon et al. does not disclose the rigid substrate is made of at least one of glass, metal, ceramic, plastic, and resin.  However, Kwon et al. discloses a rigid substrate (550A) is made of at least one of glass, metal, ceramic, plastic, and resin.  Note Figures and Col. 5, lines 62-64 of Kwon et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form to rigid substrate of Kim et al. being made of at least one of glass, metal, ceramic, plastic, and resin, such as taught by Kwon et al. since these materials are commonly used to form the rigid substrate.

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834) in view of Choi et al. (US 2017/0263888).
Regarding claim 6 and 14, Kim et al. discloses the claim invention including the device as explained in the above rejection.  Kim et al. does not disclose the rounded shape is in the form of a rounded corner formed at a transition area between the side surface and at least one of the first surface and the second surface.  However, Choi et al. disclose a rigid substrate (700) having a rounded shape is in the form of a rounded corner formed at a transition area between the side surface and at least one of the first surface and the second surface.  Note Figure 17 of Choi et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the In re Dailey, 357 F.2d 669, 149 USPTO 47 (CCPA 1996).

Regarding claim 7 and 15, Kwon et al. and Choi et al. disclose the radius of curvature of the rounded corner is less than or equal to half of the thickness of the rigid substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897